383 A.2d 273 (1978)
George M. ANDERSON et al.
v.
W. Edson McKEE et al.
No. 193-77.
Supreme Court of Vermont.
February 7, 1978.
Appellant asks us to reverse the order of the Washington Superior Court dismissing this action for failure to bring suit within the time period specified by the applicable statute of limitations. 12 V.S.A. § 511. This appeal is controlled by our opinion in South Burlington School Dist. v. Goodrich, 135 Vt. ___, 382 A.2d 220 (1977), and the order of the lower court must be affirmed.
NOTE: Justices Billings and Hill dissent for the reasons set out in Justice Billings's dissent in South Burlington School Dist. v. Goodrich, supra.